___________

                                    No. 96-3357
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Western District of Arkansas.
Willie James Jones,                     *       [UNPUBLISHED]
                                        *
              Appellant.                *


                                    ___________

                      Submitted:    December 20, 1996

                           Filed:   January 6, 1997
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Willie James Jones appeals the 108-month sentence imposed by the
district court1 after he pleaded guilty to one count of distributing
cocaine base, in violation of 21 U.S.C. § 841(a)(1).       He argues that his
base offense level should have been determined using, at most, the weight
of cocaine base involved in the five counts of the indictment, rather than
including seven unindicted transactions as relevant conduct.       We affirm.



     The district court did not clearly err in finding that the eleven
other transactions were relevant conduct under U.S. Sentencing Guidelines
Manual § 1B1.3(a) (1995).      See United States v. Ballew, 40 F.3d 936, 943
(8th Cir. 1994) (standard of review), cert. denied, 115 S. Ct. 1813 (1995).
The Guidelines provide that




     1
      The Honorable Harry F. Barnes, United States District Judge
for the Western District of Arkansas.
the base offense level "shall be determined on the basis of . . . all acts
and omissions . . . that were part of the same course of conduct or common
scheme or plan as the offense of conviction."    U.S. Sentencing Guidelines
Manual § 1B1.3(a)(2) (1995).   Furthermore, "in a drug distribution case,
quantities and types of drugs not specified in the count of conviction are
to be included in determining the offense level if they were part of the
same course of conduct or part of a common scheme or plan as the count of
conviction."    U.S.   Sentencing   Guidelines   Manual   §   1B1.3,   comment.
(backg'd.) (1995).


     Here, Jones sold cocaine base on twelve occasions within a five-month
period in the same geographic area.    See U.S. Sentencing Guidelines Manual
§ 1B1.3, comment (n.9) (1995) (factors showing same course of conduct
include similarity, repetitions, and temporal proximity of acts).      The less
than three-fold increase in sentencing range that resulted from considering
this relevant conduct does not raise due process concerns.         See United
States v. Galloway, 976 F.2d 414, 426 (8th Cir. 1992) (en banc).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-